Case: 16-10046      Document: 00513933696         Page: 1    Date Filed: 03/30/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit
                                    No. 16-10046                              FILED
                                  Summary Calendar                      March 30, 2017
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

KENNETH LARAY WHITE, also known as Jayquan,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 3:14-CR-78-1


Before JOLLY, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Kenneth Laray White appeals his guilty-plea convictions for use of a
facility of interstate commerce in aid of a racketeering enterprise and being a
felon in possession of a firearm. He asserts that his guilty plea was involuntary
because his trial attorney rendered ineffective assistance by, inter alia,
misinforming him about the strength of the Government’s case and failing to
inform him of exculpatory evidence.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10046    Document: 00513933696     Page: 2   Date Filed: 03/30/2017


                                No. 16-10046

      We generally will not consider the merits of an ineffective assistance of
counsel claim on direct appeal but will do so only “in rare cases in which the
record allows a reviewing court to fairly evaluate the merits of the claim.”
United States v. Isgar, 739 F.3d 829, 841 (5th Cir. 2014) (internal quotation
marks and citation omitted). Because the record concerning counsel’s conduct
and motivations was not sufficiently developed in the district court, we do not
consider the merits of White’s claim. See id.
      AFFIRMED.




                                       2